Title: To Benjamin Franklin from Samuel Wharton, 29 May 1779
From: Wharton, Samuel
To: Franklin, Benjamin



May 29 1779.
The Memorial of Samuel Wharton of Philadelphia respectfully sheweth.
That Thomas, and Robert Burdy left England about twelve Months ago, and settled at Diepe with Messieurs Richard Neave & Son, intending, when an Opportunity offered to go and settle in Pennsylvania, One of the said United States.
That the aforesaid Thomas & Robert Burdy took with Them from London to Brighthelmstone, with an Intention of transporting Them to Diepe, several Trunks containing their wearing Apparel and other Necessaries, and from thence to have shipped Them to Pennsylvania aforesaid; But finding on their Arrival at Brighthelmstone, that it was impracticable to send the same at that Time, from thence to Diepe, They left Them under Care of Captain Burton with Orders to bring Them, when He should sail for Diepe.
That on the 26th of this present Month of May, The said Captain Burton arrived with his small Vessel from Boulogne sur la Mer, having a Pass from the Judge of the Admiralty at the said port, and brought the said Trunks; But notwithstanding the said Pass, The Judge of the Admiralty at Diepe seized, and detains the same, very much to the Prejudice of the said Burdy’s and Messrs. Neave & Son.
That your Memorialist is ready to testify, That the said Persons (one of them, To wit, Richard Neave the younger, is a Subject of the United States aforesaid) always prepared, and meant soon to embark, and settle in Pennsylvania, and That the said Trunks, or packages do not contain any Articles, But only wearing Apparel, Linen for Shirts, and some few other Articles, necessary for the personal Use, and Voyage of the said parties to Pennsylvania aforesaid. Your Memorialist therefore, with all Respect, prays, That your Excellency will take such Measures in the premises, as your Excellency may Think best for the speedy Restoration of the said Packages (mentioned particularly on the other side) to the said Burdy’s & Neave’s, And your Memorialist, as in Duty bound, shall ever Pray.
Saml. Wharton


A List of Articles seized, and detained by the Judge of the Admiralty at Diepe, referred to in the within Memorial
Vidzt.
1 Letter directed to Richard Neave Junior at Diepe.
1 Trunk
1 Chest
2 Boxes
A paper Parcel, containing, a few old Magazines, & Pamphlets. & a parcel of loose papers,—Letters, Memorandum Books; & A manuscript Map of Pennsylvania.
N.B. The foregoing Articles were taken out of the Trunks &c and put into a Bag, & carried to the Admiralty Office at Diepe;—Where They now remain.—
To his Excellency Benjamin Franklin Esquire Minister plenipotentiary from the United States of America, at the Court of Versailes

 
Notation: 1779. Mai 29.
